Citation Nr: 1008324	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hand disability, 
claimed as loss of use of left arm, to include as secondary 
to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left arm disability.  In May 2006, 
the Veteran testified at a hearing before the Board, held at 
the RO.  In August 2006, the Board remanded the claim for 
additional development.


FINDING OF FACT

The Veteran's left hand disability first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including his 
service-connected anxiety disorder.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by 
the Veteran's active service, and is not proximately due to 
or the result of his service-connected anxiety disorder.  38 
U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

For injuries alleged to have been incurred in combat, the law 
provides a relaxed evidentiary standard of proof to determine 
service connection.  38 U.S.C.A. § 1154(b) (West 2002); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2009).  Satisfactory evidence 
is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service.  Both inquiries generally require competent 
medical evidence. Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

The Veteran contends that his left hand disability, carpal 
tunnel syndrome and mild diffuse arthritic changes, is 
related to a shrapnel wound that he sustained in service.  
Specifically, he contends that when he stepped on a land mine 
in service, shrapnel became lodged in his left wrist.  Some 
of the shrapnel was removed from his wrist by field medics, 
but the remainder lingered and was removed many years later.  
Alternatively, he contends that his left hand disability is 
related to his service-connected anxiety disorder.  
Specifically, he contends that his mental disorder lead him 
to try and commit suicide.  His wife, however, struggled to 
remove the gun from his hands, and in so doing, the gun went 
off and injured his left hand.  He contends that while he was 
treated for the gun shot wound, he underwent intense 
psychiatric care.

Service medical records reflect that in March 1966, while 
serving in Vietnam, the Veteran sustained a severe injury to 
his right foot when he stepped on a land mine.  The right 
foot was subsequently amputated.  There is no record of 
treatment for shrapnel wounds to the left arm or hand.  A 
March 1966 physical examination, conducted at Walter Reed 
General Hospital, a few weeks after his right foot was 
amputated, specifically noted a normal physical examination 
other than the right foot injury.  

The first post-service treatment records regarding a left 
hand disability are dated in May 1977.  At that time, the 
Veteran was treated at VA for a self-inflicted gun shot wound 
to the left hand.  These records document that the Veteran 
had been cleaning his .22 caliber handgun when he slipped on 
the floor and the gun accidently fired, releasing a bullet 
that hit his left index finger.  X-ray examination revealed a 
bullet fragment embedded in the dorsum of the base of the 
second metacarpal.  There were no bony fractures.  The bullet 
was removed, and the wound was cleaned and debrided.  The 
Veteran was given antibiotics.  He remained in the hospital 
for a period of four days.  In October 1977, the Veteran 
returned to the hospital with pain in his left hand.  X-ray 
examination revealed a bronze coated bullet measuring .9 
centimeters by .5 centimeters.  A foreign body with the 
letters "JRP" marked upon it was removed and sent to 
pathology.  There are no further records of treatment for the 
self-inflicted gunshot wound and resulting surgery and 
treatment.  Additionally, these records do not reflect that 
the Veteran received psychiatric care at the time of his 
hospitalization. 

VA treatment records beginning in May 2002 reflect that in 
September 2002, the Veteran underwent a consultation for 
bilateral carpal tunnel syndrome.  He reported that the 
symptoms of weakness and falling asleep in both wrists had 
been present for a long time.  He used a wrist brace which 
helped at night.  He reported that he had had shrapnel 
removed from his left hand at the time that he had his right 
foot amputated.  He had experienced numbness in his left hand 
ever since the in-service injury.  Physical examination 
revealed restricted extension of the left wrist, with 
otherwise normal findings.  There were radicular symptoms in 
the first three fingers and moderate pain.  No opinion as to 
the etiology of the Veteran's left hand disability was 
offered. The remainder of the VA treatment, dated until July 
2005, are negative for any complaints or treatment for a left 
hand disability.  

In September 2009 and in November 2009, the Veteran underwent 
VA orthopedic examinations in order to determine the etiology 
of his left hand condition.  Both examiners, after conducting 
physical examination of the Veteran and reviewing the claims 
file, provided opinions that the Veteran's left hand 
disability, diagnosed as gun shot wound to the left hand with 
osteoarthritis and peripheral/digitable neuropathy, was 
caused by the 1977 self-inflicted gunshot wound and was not 
related to the contended shrapnel wound in service.  The 
opinions were based upon a review of the record, notably the 
May 1977 and October 1977 hospitalizations for the self-
inflicted gun shot wounds.  Also significant was the manner 
in which the Veteran's left hand was disabled, which 
comported more with the history of a gunshot wound rather 
than to the effects of shrapnel.  The September 2009 VA 
examiner also stated that, although the left wrist disability 
was not caused by the Veteran's service, there appeared to be 
a psychological connection between the in-service mine blast 
and the gun shot wound.  

Because of the length of time between his separation from 
service and the initial record of diagnosis, the Veteran is 
not entitled to service connection for a left hand disability 
on a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's left hand 
disability on a direct basis.  Rather, the evidence of record 
only weighs against such a finding.  The evidence does not 
reflect treatment for a shrapnel injury to the left hand 
while in service, or while the Veteran was treated for his 
right foot amputation.  However, that injury could be 
considered to be consistent with the circumstances of the 
Veteran's combat service.  38 U.S.C.A. § 1154(b) (West 2002).  
In May 1977 and October 1997, the medical evidence references 
treatment only for a bullet wound, and does not include any 
findings of remaining shrapnel in the left hand.  Further, 
both the September 2009 and November 2009 VA examiners 
determined that the Veteran's left wrist disability was 
related solely to his 1977 self-inflicted gun shot wound, 
rather than to his service.  Thus, the probative evidence of 
record demonstrates that the Veteran's current left hand 
disability is related to his self-inflicted gun shot wound, 
rather than to an in-service shrapnel wound.  Accordingly, 
the Board finds that service connection for a left hand 
disability is not warranted on a direct basis because that 
disability is not shown to be due to any inservice shrapnel 
injury. 

With regard to the Veteran's claim for service connection for 
a left hand disability secondary to his service-connected 
anxiety disorder, the record reflects that in September 1968, 
the Veteran was service-connected for chronic anxiety related 
to his combat experiences and to the amputation of his right 
foot.  Specifically, on June 1968 VA psychiatric examination, 
the Veteran described symptoms of insomnia, guilt, 
nightmares, and feelings of unworthiness, which he related to 
his combat experiences in Vietnam.  He stated that he had 
thought about committing suicide on a consistent basis.  On 
mental status examination, he was described as somewhat 
tense, nervous, sad, and almost on the verge of tears.  There 
was marked free floating anxiety.  The diagnosis was anxiety 
reaction, severe. 

On January 1968 VA psychiatric examination, the Veteran 
reported that his mental problems began after he experienced 
traumatic combat experiences in Vietnam.  He stated that only 
thirty-three of the two hundred and fifty men in his 
battalion came out alive.  He felt guilty that he was alive 
when so many of his peers died.  He stated that while he 
received treatment for his right foot at Walter Reed Hospital 
in 1966, he had trouble sleeping and was prescribed sleeping 
pills.  He stated that he could not attend school because he 
did not feel comfortable in a structured environment.  He 
described trouble relating to his wife, nightmares of the 
ambush in which he lost his foot, angry outbursts, 
hypervigilence, and trouble sleeping.  Mental status 
examination reflected that he spoke in a low voice with 
slight tremors around the mouth.  He spoke in a monotone and 
looked down while speaking.  He was not thought to be self-
destructive.  He was diagnosed with posttraumatic neuroses.

A July 1976 state disability determination reflects 
psychiatric findings of hallucinations, insomnia, and 
suicidal rumination.  The Veteran appeared very anxious and 
apprehensive.  The diagnosis was schizophrenic, 
undifferentiated type, severe.  The prognosis was poor.  

On April 1981 VA psychiatric examination, the Veteran 
reported ongoing nightmares of being in a minefield, as well 
as the effects of his right foot amputation.  There was no 
mention of a previous suicide attempt, nor was he determined 
to be suicidal.

VA treatment records dated from May 2002 to May 2005 reflect 
ongoing treatment for the Veteran's anxiety disorder.  These 
records do not reference a previous suicide attempt.

On November 2009 VA psychiatric examination, the Veteran 
reported that since the March 1977 gunshot injury, he had not 
experienced any further suicide attempts.  He felt anxious 
twice per week and also felt remorseful.  He was diagnosed 
with generalized anxiety disorder and posttraumatic stress 
disorder.  He had been treated for these disorders for the 
previous ten years.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

In this case, the Board finds that credible and competent 
evidence of record demonstrates that the Veteran's self-
inflicted gun shot wound in 1977 was the result of an 
accident, rather than a suicide attempt, negating the claimed 
relationship between the incident and the Veteran's service-
connected mental disorder.  The contemporaneous treatment 
records dated at the time of the gun shot wound repeatedly 
reflect that the injury was an accident.  Throughout the four 
days that the Veteran was hospitalized for the injury, 
numerous treatment notes reflect that the Veteran accidently 
shot his left hand while cleaning and manipulating his gun.  
The Board finds this contemporaneous medical evidence to be 
of high probative value, as it reflects the Veteran's report 
of the incident while seeking emergency treatment.  Further, 
although the Veteran contends that he received intensive 
psychiatric treatment while he was hospitalized for the gun 
shot wound, the records do not reflect any mental health 
treatment during that hospitalization, nor do they reference 
a suicide attempt.

Therefore, although the Board does not doubt the mental 
distress the Veteran has suffered due to his combat 
experiences, the probative evidence of record does not 
demonstrate that the May 1977 gun shot wound was related to 
the Veteran's service-connected anxiety disorder.  Rather, 
the medical evidence reflects treatment for an accidental 
firing of a gun.  Lastly, although the September 2009 VA 
psychiatric examiner opined that there appeared to be a 
psychological connection between the in-service mine blast 
injury and the gun shot wound, such a conclusion does not 
further support the Veteran's claim.  Although the Veteran 
has claimed a relationship between the gun shot wound and the 
in-service mine blast, the contemporaneous evidence reflects 
that incident was an accident rather than a suicide attempt 
as it was later reported.  Accordingly, the Board finds that 
service connection for a left hand disability is not 
warranted as secondary to the Veteran's service-connected 
anxiety disorder because the left hand disability is shown to 
be due to an accidental self-inflicted gunshot wound that 
occurred after the Veteran's service. 

The Board has considered the Veteran's assertions that his 
left hand disability is related to his period of active 
service.  However, while the Veteran is competent to testify 
as to symptoms of an injury to his left hand, as a layman, he 
is not competent to address whether there is a nexus between 
the injuries in service and his current left hand condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Additionally, while the Veteran can report 
experiencing pain and numbness in his left hand, those are 
subjective symptoms and the associated disorders are not 
readily identifiable in a way that may be observed 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
There are many different joint disorders.  The Veteran does 
not have the medical expertise to discern the nature of any 
current orthopedic diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  
Therefore, the issue does not involve a simple diagnosis.  
The Veteran is competent to report that he has been told of a 
diagnosis of a left hand disability, but he is not competent 
to provide a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's left hand disability first manifested many 
years after service and is not related to his active service, 
or to any incident therein, to include his service-connected 
anxiety disorder.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a left 
hand disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The RO issued a notice 
letter prior to initially adjudicating the claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Here, VA sent correspondence in October 2002 and in August 
2006; a rating decision in April 2003; and a statement of the 
case in March 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the December 2009 
supplemental statement of the case.

The Board finds that the RO has substantially complied with 
the Board's remands with regard to this appeal.  Dyment v. 
West, 13 Vet. App. 141 (1999) (remand not required where 
there was substantial compliance with Board's remand 
instructions).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a left hand disability, claimed as 
loss of use of left arm, to include as secondary to service-
connected anxiety disorder, is denied. 


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


